Case 17-00189-elf      Doc 77      Filed 12/20/18 Entered 12/20/18 15:24:05       Desc Main
                                   Document      Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                              CHAPTER 7

DAVID C. MARCHESE,
                                                       BANKRUPTCY NO. 16-13810 - ELF
                       Debtor.


GARY F. SEITZ, TRUSTEE,

                      Plaintiff,

v.
                                                         ADVERSARY NO. 17-189-ELF
JAMES McCAULEY t/a McCAULEY
ASSOCIATES LIMITED PARTNERSHIP,
GERALD MULLANEY and
HOPWOOD FARM, LLC,

                    Defendants.


         PRETRIAL DISCLOSURES OF DEFENDANTS, PURSUANT TO FEDERAL
                  RULE OF BANKRUPTCY PROCEDURE 7026 AND
                  FEDERAL RULE OF CIVIL PROCEDURE 26(a)(3)

         Pursuant to Federal Rule of Bankruptcy Procedure 7026 and Federal Rule of Civil

Procedure 26(a)(3), Defendants, James McCauley (“McCauley”), McCauley Associates Limited

Partnership (“MALP”), Gerald Mullaney (“Mullaney”) and Hopwood Farm, LLC (“Hopwood”

and together with McCauley, MALP and Mullaney, the “Defendants”), by their counsel, Weir &

Partners LLP, hereby provide the following pretrial disclosures:

         A.    Defendants expect to present the following individuals at trial:

               1.     Gerald Mullaney
                      3881 Skippack Pike
                      Collegeville, PA 19426
                      (610) 365-7701
Case 17-00189-elf       Doc 77      Filed 12/20/18 Entered 12/20/18 15:24:05             Desc Main
                                    Document      Page 2 of 7


               2.      Paul Newlin
                       67 Longacre Drive
                       Collegeville, PA 19426
                       (610) 585-4889

               3.      James McCauley
                       1 Center Avenue
                       Collegeville, PA 19426
                       (610) 416-9501

               Defendants may call the following if the need arises:

               4.      John T. Dooley, Esquire
                       1800 Pennbrook Parkway, Suite 200
                       Lansdale, PA 19446
                        (215) 362-2474

               5.      David Marchese
                       Contact information unknown

               6.      Gary F. Seitz, Esquire
                       8 Penn Center
                       1628 John F. Kennedy Boulevard
                       Suite 1901
                       Philadelphia, Pennsylvania 19103

               7.      Holly Smith, Esquire
                       8 Penn Center
                       1628 John F. Kennedy Boulevard
                       Suite 1901
                       Philadelphia, Pennsylvania 19103


       Defendants reserve the right to supplement this witness list prior to trial. Defendants also

reserve the right to call any person listed as a witness by Plaintiff or to call any witness based

upon fact or opinion for the purpose of impeachment or in rebuttal. In addition, Defendants may

call a duly authorized representative for the purpose of authentication of documents in the event

a stipulation of the same cannot be reached by the parties.

      B.      Designation of those witnesses whose testimony is expected to be presented by
means of a deposition:

               None.


                                                  2
Case 17-00189-elf       Doc 77      Filed 12/20/18 Entered 12/20/18 15:24:05             Desc Main
                                    Document      Page 3 of 7


       C.      Documents or other exhibits Plaintiff expects to offer into evidence at trial:

               1.      The Pleadings filed in this Adversary Proceeding by all parties, including

the Amended Adversary Complaint and the Defendants Answer and Affirmative Defenses to the

Amended Complaint.

               2.      All Discovery requests and responses/objections and supplemental or

amended responses of all parties, including interrogatory, document requests and request for

admissions.

               3.      Deposition transcripts of depositions taken in this Adversary Proceeding

               4.       Tax Returns for Hopwood Farms LLC for 2006 - 2016

               5.      Pleadings filed by parties in McCauley Associates, LP v. Hopwood Farm,

LLC, Montgomery County CCP, 2012-24034 (Mortgage Foreclosure Case), including, but not

limited to, Complaint, Acceptance of Service, Entry of Appearance, Answer and New Matter,

Reply to New Matter, Motion to Withdraw)

               6.      Writ of Execution issued by Prothonotary to Sheriff in connection with

Mortgage Foreclosure Case

               7.      Docket in Mortgage Foreclosure Case.

               8.      Email from McCauley to Marchese dated September 19, 2011 – D456.

               9.      Email from Marchese to McCauley dated September 20, 2011; D539.

               10.     Emails between and among Southard, McCauley, Newlin and/or Marchese

of various dates relating to efforts to resolve debt issues, including, but not limited to those dated

July 15, 2011 (D664), May 3, 2011, April 29, 2011, April 19, 2011 and April 7, 2011; D829-

D871; D876-D877.

               11.     Agreement of Limited Partnership for McCauley Associates.

               12.     Box and Documents from Marchese delivered to Mullaney.


                                                  3
Case 17-00189-elf        Doc 77    Filed 12/20/18 Entered 12/20/18 15:24:05         Desc Main
                                   Document      Page 4 of 7


               13.      Subpoena to Gregory Philips and documents produced by Philips in

response to Subpoena.

               14.      McCauley Associates Transactions by Account and copies of checks–

D118-D135.

               15.      Copies of checks evidencing contributions and/or loans to Hopwood by

members.

               16.      Letter August 15, 2011 from American Acquisition to David Marchese.

               17.      McCauley Notes D139-146.

               18.      Documents bates stamped D147-D209; D225-D226; D358-D361; D371-

D373; D404; D495-D496; D507-D512; D515-D521; D540-D543; D554-D559 relating to

financing efforts

               19.      Hopwood Operating Agreement.

               20.      Docket and entries related to confessed judgment case filed by MALP

against Debtor.

               21.      Docket and entries in connection with JDM Estate and JCM Estate,

including proceeding by which Debtor’s rights in and to Hopwood or its assets were addressed.

               22.      Mullaney Resignation D449-D450.

               23.      Email and attachment D451-D454.

               24.      Emails with Univest D457-D464; D497-D506.

               25.      Emails between Members of Hopwood D548-D551

               26.      Emails with Mike Southard D612-D614

               27.      Draft Transfer Agreement D634-D639

               28.      August 15, 2011 Letter D660-D663




                                                4
Case 17-00189-elf           Doc 77     Filed 12/20/18 Entered 12/20/18 15:24:05         Desc Main
                                       Document      Page 5 of 7


                29.        Loan Sale and Loan Documents D721-D731; D738-D751; D756-D762;

D770-D825; D899-D925; D931-D972

                30.        Documents in box from Marchese evidencing source of payment of capital

contribution to Hopwood Farm, LLC

                31.        All documents filed in In Re David C. Marchese, 16-13810 relating to the

Stipulation by and between the Debtor’s Estate and the JDM Decedent’s Estate.

                32.        Pretrial disclosures of Plaintiff.

        Defendants reserve the right to supplement this exhibit list prior to trial. Defendants

reserve the right to use any documents in rebuttal or for impeachment and to use any documents

identified by Plaintiff.


                                                   WEIR & PARTNERS LLP


                                           By:     _/s/ Jeffrey S. Cianciulli________
                                                   Jeffrey S. Cianciulli
                                                   The Widener Building, Suite 500
                                                   1339 Chestnut Street
                                                   Philadelphia, Pa 19107
                                                   (215)665-8181
                                                   (215)665-8464 (fax)
                                                   Counsel for Defendants

Dated: December 20, 2018




                                                      5
Case 17-00189-elf      Doc 77    Filed 12/20/18 Entered 12/20/18 15:24:05         Desc Main
                                 Document      Page 6 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In Re:                                                        CHAPTER 7

  DAVID C. MARCHESE,
                                                    BANKRUPTCY NO. 16-13810 - ELF
                          Debtor.


  GARY F. SEITZ, TRUSTEE,

                         Plaintiff,

  v.
                                                      ADVERSARY NO. 17-189-ELF
  JAMES McCAULEY t/a McCAULEY
  ASSOCIATES LIMITED PARTNERSHIP,
  GERALD MULLANEY and
  HOPWOOD FARM, LLC,

                       Defendants.


                                CERTIFICATE OF SERVICE

           I, Jeffrey S. Cianciulli, hereby certify that I did cause a copy of the Pretrial

  Disclosures of Defendants, Pursuant to Federal Rule of Bankruptcy Procedure 7026 and

  Federal Rule of Civil Procedure 26(a)(3) to be filed and served electronically on

  December 20, 2018 and may be viewed and/or downloaded through the ECF system

  maintained by the Clerk of the United States Bankruptcy Court for the Eastern District of

  Pennsylvania. The following counsel, representing the Plaintiff, will receive electronic

  service and notification:
Case 17-00189-elf   Doc 77    Filed 12/20/18 Entered 12/20/18 15:24:05        Desc Main
                              Document      Page 7 of 7


                                Robert J. Birch, Esquire
                             808 Bethlehem Pike, Suite 200
                                  Colmar, PA 18915
                                 Attorney for Plaintiff



                                           WEIR & PARTNERS LLP



  Dated: December 20, 2018                 BY: /s/ Jeffrey S. Cianciulli
                                                   Jeffrey S. Cianciulli
                                                   The Widener Building, Suite 500
                                                   1339 Chestnut Street
                                                   Philadelphia, PA 19107
                                                   215-665-8181
                                                   Counsel for Defendants




                                          2
